Case 1:20-cv-00129-CMH-JFA Document 76 Filed 04/19/21 Page 1 of 10 PagelD# 3262

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

Alexandria Division

ELLIOT H. DICKSON,
Plaintiff,

Vv. Civil Action No. 1:20-cv-129

FORNEY ENTERPRISES, INC. and

FIDELITY AND DEPOSIT COMPANY OF
MARYLAND,

eer eee ee ee ee ee ee ee ee

Defendants.

MEMORANDUM OPINION
THIS MATTER comes before the Court on cross motions for
summary judgment by Plaintiff and Defendant Fidelity and Deposit

Company of Maryland (“F&D”).

From November 2015 to February 2019, Plaintiff, a
professional engineer, worked as Project Manager on a project to
repair and upgrade certain stairs at the Pentagon. Plaintiff
subcontracted with prime contractor Defendant Forney Enterprises,
Inc. (“Forney”) on this project. Plaintiff's duties in this role
included “ensuring that the project was sufficiently supplied with
materials and labor to assemble the project[,] to organize and
oversee job site activities[,] and field supervision to coordinate
all the subcontractors’ work.” Plaintiff also coordinated

deliveries of materials, inspected materials, performed field
Case 1:20-cv-00129-CMH-JFA Document 76 Filed 04/19/21 Page 2 of 10 PagelD# 3263

measurements, and supervised demolition of concrete. Most, if not
all, of these tasks required Plaintiff to be at the project site
daily.

On December 20, 2018, the Washington Headquarters Services (a
U.S. Department of Defense Field Activity) terminated its contract
with Forney with respect to the project on which Plaintiff was
subcontracted. Forney was directed to stop all work, with
exceptions for the in-progress work on two sites, the provision of
acceptable deliverables for the completed work, and the cleaning
of the work site. This non-terminated work was to be completed by
January 31, 2019. As the Washington Headquarters Services had not
yet received its requested materials inventory by that date, it
notified Forney to submit this inventory by February 11. To
complete this task, Plaintiff conducted an inventory of materials
at the project site on February 8, 2019. This is the final date

Plaintiff claims that he performed any work at the project site.

Defendant F&D is a surety company responsible for issuing
payment and other surety bonds in connection with the project. On
January 10, 2019, Plaintiff submitted to Defendant F&D a claim for
$401,400 (later amended to $442,600) for his work on the project.
On January 14, 2020, Defendant F&D sent Plaintiff a letter denying
Plaintiff's claim, citing as its reason the “insufficiency of
[Plaintiff's] Proof of Claim” and requesting Plaintiff “resubmit

[his] Proof of Claim in accordance with [the] guidelines.” Written
Case 1:20-cv-00129-CMH-JFA Document 76 Filed 04/19/21 Page 3 of 10 PagelD# 3264

messages from Defendant F&D included notice that the communication
was for “purposes of investigation only” and reserved “all rights
and defenses.” Some time later, Defendant F&D ceased communicating
with Plaintiff, and Plaintiff has not recovered any amount of his

claim.

Plaintiff filed the present action on February 5, 2020. The
Complaint alleges that Defendant F&D must pay Plaintiff, pursuant
to the Miller Act, the amount he is owed for the labor he performed
on the project. Both Plaintiff and Defendant F&D have filed motions
for summary judgment. Defendant F&D asserts that it is entitled to
summary judgment because (1) Plaintiff did not perform “labor” as
contemplated by the Miller Act and (2) Plaintiff failed to bring
his action within the applicable statute of limitations. Plaintiff
asserts that he is entitled to summary judgment because he has
presented undisputed evidence of Defendant’s liability under the
Miller Act so that no reasonable jury could return a verdict for

Defendant F&D.

The Court finds that Plaintiff failed to show he furnished
labor or materials within the definition of the Miller Act. Thus,
Defendant F&D is not liable to Plaintiff for the amount claimed on
the payment bond. The Court also finds Plaintiff’s claim is barred
by the statute of limitations. Each ground for judgment is

addressed in turn.
Case 1:20-cv-00129-CMH-JFA Document 76 Filed 04/19/21 Page 4 of 10 PagelD# 3265

Summary judgment is appropriate where "there is no genuine
dispute as to any material fact and the movant is entitled to
judgment as a matter of law." Fed. R. Civ. P. 56{a}). A court will
grant summary judgment unless "a reasonable jury could return a
verdict for the nonmoving party" on the evidence presented. See

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 {1986). Only

 

disputes over facts that might affect the ultimate resolution of

the case will preclude the entry of summary judgment. Id.

The Miller Act is a remedial statute that provides, in
relevant part, that any government contractor awarded a
construction project worth more than $100,000 must obtain surety
bonds. See 40 U.S.C. § 3131(b). And “every person that has
furnished labor or material carrying out work provided for in
contract” is entitled to payment under these bonds. Id. If such
person is not paid in full within 90 days of the final date he
furnished labor or materials, he is entitled to bring a claim for
payment in U.S. district court. See § 3133(b). A successful Miller
Act claim, then, requires a plaintiff to show (1) he furnished
labor or materials to a project covered by the payment bond and
(2) the surety did not pay the claim in full within 90 days. The
parties agree that Defendant F&D refused to pay Plaintiff's claim,
leaving the only disputed issue whether Plaintiff, as a matter of

law, furnished labor or materials to the project.

Not all work on a project is recoverable under the Miller
Case 1:20-cv-00129-CMH-JFA Document 76 Filed 04/19/21 Page 5 of 10 PagelD# 3266

Act. Though the Miller Act itself does not define “labor,” courts
have limited the term to refer only to physical toil or manual

labor. See, e.g., U.S. for Use of Barber-Colman Co. v. U.S. Fid.

 

& Guar. Co., 1994 WL 108502, at *3 (4th Cir. 1994). Supervisory
work generally is not recoverable unless the supervisor also
performs manual labor. See U.S. ex rel. Constructors, Inc. v. Gulf
Ins. Co., 313 F. Supp. 2d 593, 597 (E.D. Va. 2004). The fact that
a task is performed on the work site does not alone deem it
recoverable. See id. “[C]lerical or administrative tasks [] even
if performed at the job site, do not involve the physical toil or
manual work necessary to bring them within the scope of the Miller

Act.” Id.

Plaintiff's testimony shows that his primary duty was to
supervise and manage the physical labor and materials supplied by
other personnel. Any management work (“paperwork,” as he describes
in his testimony) is clerical, excluding it from scope of the
Miller Act. And any de minimus physical work by Plaintiff was
merely incidental to his contractual duty to supervise. Taking
field measurements and inspecting materials, for example, were
administrative tasks incidental to his role as project manager.
While these tasks may require some minor physical exertion, they
do not rise to the level of physical toil necessary to recover
under the Miller Act. See Prime Mech. Serv., Inc. v. Fed. Sols.

Grp., Inc., No. 18-CV-03307-MMC, 2018 WL 6199930, at *3 (N.D. Cal.
Case 1:20-cv-00129-CMH-JFA Document 76 Filed 04/19/21 Page 6 of 10 PagelD# 3267

Nov. 28, 2018) (taking “on-site field measurements” involved some
minor physical activity, but it is not the type of physical “toil”

required by the Miller Act).

If the Court were to accept Plaintiff's assertion that “labor”
under the statute includes even minor physical activity incidental
to his contractual responsibilities, it would strip essentially
all limitation from the Miller Act’s labor requirement. Any
subcontractor (e.g., an accountant or engineer) would then be a
proper claimant under the Miller Act so long as he performed his
work at the construction site and tidied his office on occasion.
The Court is unwilling to apply such an interpretation of the
Miller Act’s “labor” requirement. Plaintiff is not a proper
claimant pursuant to the Miller Act because he did not perform the

physical labor required under the law.

But even if Plaintiff performed some labor within the scope
of the Miller Act, the Complaint fails to satisfy the statute of
limitations. A claimant must file his complaint in U.S. district
court “no later than one year after the day on which the last of
the labor was performed or material was supplied” by the claimant.
40 U.S.C. § 3133(b) (4). To determine the date on which the statute
of limitations begins to run, a court should consider “whether the
work was performed and the material supplied as a part of the
original contract or for the purpose of correcting defects, or

making repairs following inspection of the project.” U.S. for Use
Case 1:20-cv-00129-CMH-JFA Document 76 Filed 04/19/21 Page 7 of 10 PagelD# 3268

of Noland Co. v. Andrews, 406 F.2d 790, 792 (4th Cir. 1969)

 

(internal quotations omitted). Tasks performed after the
completion of the project are not considered labor for the purpose

of extending the statute of limitations period.

In this case, the project concluded on January 31, 2019 when
the work on the prime contract was completed. The one-year statute
of limitations began to run on that date. Work performed after the
termination of the prime contract, like the inventory Plaintiff
conducted February 8, 2019, is a post-project task and thus not

recoverable under the Miller Act. See U.S. for Use & Benefit of

 

T.M.S. Mech. Contractors, Inc. v. Millers Mut. Fire Ins. Co. of

 

Texas, 942 F.2d 946, 953 (5th Cir. 1991) (“[A] subcontractor cannot
recover on a Miller Act payment bond for the cost of labor and
materials provided after the termination of work under a government

construction project.”).

Further, a materials inventory is not within the scope of the
Miller Act labor requirement. It is a clerical task that does not
extend the statute of limitations period beyond the January 31,
2019 date. See U.S. ex rel. Constructors, Inc. v. Gulf Ins. Co.,
313 F. Supp. 2d 593, 597 (E.D. Va. 2004). Plaintiff filed the
Complaint February 5, 2020, after the statute of limitations
expired.

Plaintiff alternatively argues that he is entitled to

equitable tolling of the statute of limitations. He asserts
Case 1:20-cv-00129-CMH-JFA Document 76 Filed 04/19/21 Page 8 of 10 PagelD# 3269

Defendant F&D delayed formal denial of Plaintiff’s claim as “part
of an intentional scheme to induce [Plaintiff] to delay filing

suit” beyond the statute of limitations.

The doctrine of equitable estoppel may be applied in
circumstances where one party relies in good faith, and to his
detriment, on representations by the other party. See U.S. for Use

& Benefit of Humble Oil & Ref. Co. v. Fid. & Cas. Co. of New York,

 

402 F.2d 893, 897 (4th Cir. 1968) (“Estoppel arises where one, by
his conduct, lulls another into a false security, and into a
position he would not take only because of such conduct.”). A
plaintiff need not show evidence of actual fraud, but he must show
that he reasonably relied on the defendant’s representations when
he allowed the statute of limitations to expire before filing suit.
See id. (noting that plaintiff reasonably relied on defendant's
representations, and “[{ilt is not necessary that the
representations and conduct should be labelled as fraudulent ina

strict legal sense”).

Plaintiff asserts that Defendant F&D made representations
inducing him to believe Defendant F&D would make payment on his
claim. But the undisputed facts of this case indicate that
Defendant F&D's actions would not have induced a reasonable
claimant to delay filing an action. To the contrary, written
communications to Plaintiff from Defendant F&D included an express

reservation of rights and directed Plaintiff not to interpret any
Case 1:20-cv-00129-CMH-JFA Document 76 Filed 04/19/21 Page 9 of 10 PagelD# 3270

communication as an “acknowledgment of liability.”

Defendant F&D certainly acknowledged a willingness to
investigate Plaintiff's claim, but the U.S. Court of Appeals for
the Fourth Circuit has distinguished a promise to investigate from

a promise to pay. Compare U.S. ex rel. E. Coast Contracting, Inc.

 

v. U.S. Fid. & Guar. Co., 133 F. App'x 58, 60 (4th Cir. 2005)

 

(“USF&G's promise to investigate is not the same as the surety's
promise in Humble Oil because in that case the surety acknowledged
it would pay.”), with Humble Oil, 402 F.2d at 896. Defendant F&D
made no such acknowledgment to pay Plaintiff’s claim, only to

investigate.

Contrary to Plaintiff's assertion, Defendant F&D’s January
14, 2020 letter denying Plaintiff's claim was not objectively
misleading. It explicitly states that Plaintiff failed to prove he
was eligible for payment under the bond. Though the letter also
states that Plaintiff would be permitted to revise and resubmit
his Proof of Claim, this would not induce a reasonable claimant to
delay filing a civil action in court. This is especially true in
this case, given (as Plaintiff describes) Defendant F&D had been

dragging its feet to investigate his claim for more than a year.

Moreover, a plaintiff may bring a civil action under the
Miller Act at any time after he files a claim with the surety,
provided that he waits the requisite 90 days following his last

day of performance on the project. 40 U.S.C. § 3133 (b) (4).
Case 1:20-cv-00129-CMH-JFA Document 76 Filed 04/19/21 Page 10 of 10 PagelD# 3271

Plaintiff had the better part of a year to file an action but chose
to wait until after Defendant F&D denied his claim. The Miller Act
provided Plaintiff an alternative remedy to the claims process,
and he has failed to show that Defendant F&D misled him to believe
his alternative remedy was unavailable. Plaintifé is not entitled
to equitable tolling of the statute of limitations in this matter.

For the foregoing reasons, it is the opinion of this Court
that Defendant F&D is entitled to summary judgment pursuant to
Federal Rule of Civil Procedure 56. An accompanying order shall

issue.

LLawen sole. 9, ALDI.

CLAUDE M. HILTON
UNITED STATES DISTRICT JUDGE

Alexandria, Virginia
April /9 , 2021

10
